                Case 1:20-cv-01516-AWI-SAB Document 8 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       WILLIE LEE MITCHELL, JR.,                                 Case No. 1:20-cv-01516-AWI-SAB-HC

12                        Petitioner,                              ORDER TERMINATING PETITIONER’S
                                                                   MOTION TO DISMISS
13               v.
                                                                   ORDER DIRECTING CLERK OF COURT
14       GEORGE JAIME,                                             TO FILE § 1983 COMPLAINT IN NEW
                                                                   CASE AND CLOSE HABEAS
15                        Respondent.                              PROCEEDING

16                                                                 (ECF No. 7)
17
                Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
18
     pursuant to 28 U.S.C. § 2254. On November 16, 2020, the Magistrate Judge issued findings and
19
     recommendation recommending dismissal of the petition. (ECF No. 6).
20
                On December 8, 2020, Petitioner filed the instant motion to dismiss the habeas corpus
21
     petition and to file a 42 U.S.C. § 1983 complaint. (ECF No. 7). Attached to the motion is a civil
22
     rights complaint. (ECF No. 7 at 4–107).1 The Court construes the motion to dismiss as a notice
23
     of dismissal. See Castro v. United States, 540 U.S. 375, 381–82 (2003) (courts may
24
     recharacterize a pro se motion to “create a better correspondence between the substance of a pro
25
     se motion’s claim and its underlying legal basis”); Bernhardt v. Los Angeles County, 339 F.3d
26
     920, 925 (9th Cir. 2003) (courts have a duty to construe pro se pleadings and motions liberally).
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
            Case 1:20-cv-01516-AWI-SAB Document 8 Filed 12/11/20 Page 2 of 2


 1          Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, “the plaintiff

 2 may dismiss an action without a court order by filing . . . a notice of dismissal before the

 3 opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ. P.

 4 41(a)(1)(A)(i). Voluntary dismissal under this rule requires no action on the part of the court and

 5 divests the court of jurisdiction upon the filing of the notice of voluntary dismissal. See United

 6 States v. 475 Martin Lane, 545 F.3d 1134, 1145 (9th Cir. 2008) (describing consequences of

 7 voluntary dismissals pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)). In this case,

 8 Respondent has not served either an answer or a motion for summary judgment. Thus,

 9 Petitioner’s notice of dismissal was effective upon filing and without a court order pursuant to

10 Federal Rule of Civil Procedure 41(a)(1)(A)(i).

11          For the sake of clarity, in light of the notice of dismissal, IT IS HEREBY ORDERED

12 that:

13      1. Petitioner’s motion to dismiss (ECF No. 7) is TERMINATED; and

14      2. The Clerk of Court is DIRECTED to:

15             a. File the attachment to the motion to dismiss (ECF No. 7 at 4–107) as a § 1983

16                 complaint in a new case; and

17             b. CLOSE the instant habeas proceeding.

18
     IT IS SO ORDERED.
19
20 Dated:     December 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     2
